Case 1:14-cv-03071-CM Document 23 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

----- X

Diomedes MARTINEZ-DONE,

Petitioner,

Case No. 1:14-cv-3071 (CM)
Vv.

Yvette TAY-TAYLOR, in her official capacity as
Assistant Field Office Director for U.S. Immigration
And Customs Enforcement, et al.

Respondents.
_— xX

ORDER

This former Judge Scheindlin immigration case was recently reassigned to this Court
after the Court of Appeals remanded the matter back to the district court: “In response to our
September 19, 2019 Orders to Show Cause, the parties have not opposed remand. Upon due
consideration, it is hereby ORDERED that the appeals are REMANDED to the district court for
further consideration in light of the Supreme Court’s decisions in Nielsen v. Preap, 139 S. Ct.

954 (2019), and Jennings v. Rodriguez, 138 8. Ct. 830 (2018).” Martinez-Done v. Tay-Taylor,

14-4517.

The parties have 45 days to brief th of on the issues, if afy, that remain in dispute.
April 30, 2020 the MY

Colleen M¢Mahon  “% \
Chief Judge

ffrelze

 

 
